Citation Nr: 1820490	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-22 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right knee degenerative joint disease (DJD), for the period prior to June 2, 2016.

2.  Entitlement to a rating in excess of 40 percent for right knee DJD, for the period beginning June 2, 2016.

3.  Entitlement to a rating in excess of 20 percent for right knee instability.

4.  Entitlement to a total disability rating based on an individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1989 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  In the September 2012 rating decision, the RO continued a previously assigned rating evaluation of 20 percent for the service-connected right knee DJD; and continued a previously assigned rating evaluation of 10 percent for right knee instability.  In the June 2014 rating decision, the RO denied a claim for TDIU.

In May 2014, the RO increased the disability rating for right knee instability to 20 percent, effective September 23, 2011.

Although the issue of TDIU was not certified for appeal, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinsheki, 22 Vet. App. 447, 453 - 54 (2009).  Thus, since the Veteran asserted that he was unemployable as a result of service-connected post-traumatic stress disorder (PTSD) and right knee disabilities, see November 2014 VA Form 21-8940 Application for Increased Compensation Based on Unemployability, the Board finds that this issue has been raised, and accordingly, has jurisdiction over this TDIU issue as part and parcel of the Veteran's increased rating claim.  Rice, 22 Vet. App. at 453 - 54.

In February 2016, the Board remanded this matter to the RO for further evidentiary development.

In July 2016, the RO increased the service-connected right knee DJD to a 40 percent disability rating, effective June 2, 2016.


FINDINGS OF FACT

1.  For the period prior to June 2, 2016, the Veteran's right knee DJD was reflective of a meniscus (semilunar) condition, with frequent episodes of "locking" pain in the joint.

2.  For the period beginning June 2, 2016, the Veteran's right knee DJD manifested a limitation of flexion to the leg at 70 degrees, and a limitation of extension to the leg at 40 degrees.

3.  The severity of the Veteran's right knee instability more closely approximates a moderate recurrent subluxation or lateral instability.

4.  The Veteran has been able to maintain and secure substantially gainful employment for the past 9 1/2 years.


CONCLUSIONS OF LAW

1.  For the period prior to June 2, 2016, the criteria for a rating in excess of 20 percent for right knee DJD are not met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.71a, 4.40, 4.45 Diagnostic Codes 5258, 5260, 5261 (2017).

2.  For the period beginning June 2, 2016, the criteria for a rating in excess of 40 percent for right knee DJD are not met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.71a, 4.40, 4.45 DCs 5258, 5260, 5261 (2017).

3.  The criteria for a rating in excess of 20 percent for right knee instability are not met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.71a, 4.40 DC 5257 (2017).

4.  The criteria for a TDIU are not met.  38 U.S.C. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19, 4.25, 4.26 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2017).  These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206 - 07 (1995).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Right Knee DJD

The Veteran is rated at 20 percent disabling for the period prior June 2, 2016, and at 40 percent disabling for the period beginning June 2, 2016, for his service-connected right knee DJD, under DC 5258 - 5261.  38 C.F.R. § 4.71a, DCs 5258, 5261.

DC 5258 assigns a 20 percent rating disability for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  A locked knee is "a condition in which the knee lacks full extension and flexion because of internal derangement, usually the result of a torn meniscus."  http://medical-dictionary.thefreedictionary.com/locked+knee.  Thus, "locking" encompasses limitation of motion, such that assigning additional and separate rating for limited knee flexion or extension under, respectively, DCs 5260 or 5261 would constitute pyramiding under 38 C.F.R. § 4.14 and, as such, is prohibited.  See VAOPGCPRECs 23-99 and 9-93.

Accordingly, the criteria for a higher rating, in excess of 20 percent, under DC 5260, requires limitation of flexion of the leg to 15 degrees for 30 percent.  38 C.F.R. 4.71a, DC 5260.  Alternatively, the criteria for a higher rating in excess of 20 percent, under DC 5261, requires limitation of extension of the leg to 20 degrees for 30 percent; limitation of extension of the leg to 30 degrees for 40 percent; and limitation of extension of the leg to 45 degrees for 50 percent.  Id. at DC 5261.

Period Prior to June 2, 2016

For the period prior to June 2, 2016, the medical evidence of record reflects a diagnosis of a right knee meniscal tear, and/or locking of the knee.  See, e.g. January 2012 VA examination (reflecting a diagnosis of a meniscal tear, as well as frequent episodes of joint locking of the right knee).  He underwent a meniscectomy for his right knee in 1993, and consequently, the residuals of his surgery resulted in pain, stiffness, locking, and giving away."  See e.g. October 2011 Orthopedic Surgery Note; see also January 2012 VA Examination.

A January 2012 VA examination report reflects that the symptoms of his meniscus (semilunar) condition, included a tear, frequent episodes of joint "locking" and frequent episodes of joint pain.  The report further reflects that on testing, right knee flexion ended at 85 degrees, whereas objective evidence of painful motion began at 80 degrees.  Id.  However, the report also indicated that there was no limitation of extension; no objective evidence of painful motion; and no additional limitation in range of motion of the knee and lower leg, following repetitive use testing.  See January 2012 VA Examination. 

Thus, in this regard, the probative evidence of record reflects that the right knee DJD more closely approximates a 20 percent disability rating, which is assignable for a dislocated semilunar cartilage with frequent episodes of "locking."  A higher rating of 30 percent is not applicable because the probative medical evidence of record has not shown that the Veteran's right knee DJD was reflective of a limitation of flexion of the leg to 15 degrees, under DC 5260, or a limitation of extension of the leg to at least 20 degrees, under DC 5261.

The Board has considered the applicability of the DeLuca criteria to the Veteran's right knee DJD for this appellate period.  However, a rating higher than 20 percent for right knee DJD is also not warranted based on functional loss due to pain, weakness, premature or excess fatigability, and incoordination, causing additional disability beyond that reflected in range of motion measurements.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206 - 07.  The evidence shows that the Veteran's right knee DJD is not manifested by functional loss, functional impairment or additional limitation of range of motion of the right knee due to excess fatigability, giving way, or weakness on range of motion testing.  See, e.g. January 2012 VA examination.  The record, however, reflects less movement than normal; and the Veteran reported having flare-ups, which he described as knee pain that interfered with his ability to undertake activities with his children, and/or an inability to undertake physical activities, having trouble with getting in and out of the bathtub, no longer being able to drive long distance, and no longer being able to usher at his church, due to his inability to stand for long periods of time.  However, these very symptoms and functional impairment have already been contemplated in the assignment of disability ratings for his right knee.  Thus, a higher rating for right knee DJD, for the period prior to June 2, 2016, is not warranted.  See DeLuca, 8 Vet. App. at 206 - 07.

Period Beginning June 2, 2016

The period beginning June 2, 2016 reflects a deterioration of the Veteran's right knee DJD.  However, the Board finds that a rating of no higher than 40 percent is warranted for his right knee DJD.  At a June 2016 VA examination, the Veteran reported flare-ups, described as radiating pain; muscle weakness and limited range of motion.  He also reported having functional loss or functional impairment of the joint or extremity, described as radiating pain; muscle weakness; and limited range of motion.  See June 2016 VA examination.  On testing, the June 2016 VA examination report reflects that initial range of motion measurements were described as "abnormal or outside of normal range."  The VA examiner noted that the range of motion contributes to a functional loss, which specifically, creates an antalgic gait and unstable station.  Additionally, the limitation of flexion to the leg was 70 degrees, whereas the limitation of extension to the leg was 40 degrees. 

Again, the Board has considered the DeLuca criteria for this appellate period.  However, a rating higher than 40 percent for right knee DJD is also not warranted based on functional loss due to pain, weakness, premature or excess fatigability, and incoordination, causing additional disability beyond that reflected in range of motion measurements.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206 - 07. On the one hand, the evidence shows that the Veteran's right knee DJD manifested functional loss and/or functional impairment, with repetitive use over time, due to pain, weakness, fatigability and lack of endurance; but there was no evidence of additional loss of range of motion because the Veteran was unable to perform repetitive-use testing with at least three repetitions due to severe pain with motion.  See June 2016 VA Examination.  The Veteran also reported flare-ups, which he described as radiating pain, muscle weakness and limited range of motion.  Id.  However, this does not in itself show further functional impairment, but rather indicates the very symptoms and functional impairment upon which the increased 40 percent rating has already been contemplated and assigned for right knee DJD.  Thus, a higher rating for right knee DJD, for the period beginning June 2, 2016, is not warranted.  See DeLuca, 8 Vet. App. at 206 - 07.

For both periods prior to and beginning June 2, 2016, the Board has also considered the applicability of separate ratings for his right knee disability and finds that separate ratings under DCs 5256, 5259, 5262 and 5263 are unavailable.  Specfically, there is no evidence of anklylosis of the knee, and therefore DC 5256 is not applicable; there is no evidence of an impairment of the tibia and fibula, therefore DC 5262 is inapplicable; and there is no evidenec of genu recurvatum, therefore, DC 5263 is not applicable.  Furthermore, the assignment of a separate rating under DC 5259, for symptomatic or removal of the semilunar cartilage, is also inapplicable because it would would result in a violation of the rules against pyramiding.  Nonetheless, the Veteran has already been afforded a separate rating for right knee instability, under DC 5257, and in this regard, all separate ratings for his right knee disabilities have already been considered and appropriately compensated.

Right Knee Instability

As noted above, the Veteran is also rated for right knee instability, under DC 5257, at a 20 percent disability rating, effective September 23, 2011.  38 C.F.R. § 4.71a, DC 5257.

 Under DC 5257, a 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability. Id.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  Id.  Since DC 5257 is based on instability and subluxation, and not limitation of motion, the DeLuca factors, or consideration of additional functional loss sustained by virtue of other limiting factors is not required. 38 C.F.R. §§ 4.40 , 4.45 (2017); See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The terms "slight", "moderate", and "severe", as used in the various DCs, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the extent that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).

The Veteran's treatment records reflect evidence of chronic right knee instability.  See , e.g. September 2011 Orthopedic Surgery Note (reflecting pain and instability of the right knee as a chief complaint and that the Veteran had a meniscectomy and anterior cruciate ligament reconstruction in March 1992 and never gained stability); see also August 2015 Physical Medicine Rehab Consult (reflecting that the Veteran has chronic instability in the right knee); see, too June 2016 Treatment Note (reflecting that the Veteran has been having increasing pain and swelling and instability associated with his right knee).

In a June 2016 VA examination, the most recent examination which reflects the Veteran's current severity of his right knee, a VA examiner noted, on joint stability testing, that the Veteran has a history of moderate recurrent subluxation, as well as a history of slight lateral instability. 

Thus, in light of this recent VA examination, and after a careful evaluation of all probative medical evidence of record, the Board finds that the Veteran's disability picture more nearly approximates a 20 percent disability rating that is reflective of a moderate recurrent subluxation or lateral instability.  A 30 percent disability rating is not assignable because there is no evidence of severe recurrent subluxation or lateral instability.  Therefore, entitlement to a rating disability in excess of 20 percent for right knee instability is not warranted.

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate when there is any present impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017). 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2017).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b). 

The Veteran is service-connected for post-traumatic stress disorder (PTSD), at a 50 percent disability rating, effective December 27, 2012 to November 18, 2014, and at a 70 percent disability rating, effective November 19, 2014; right knee DJD, at a 40 percent disability rating, effective June 2, 2016; left knee patella tendon tear with DJD, at a 20 percent disability rating, effective September 28, 2011 to June 1, 2016, and at a 30 percent disability rating, effective June 2, 2016; right knee instability, at a 20 percent disability rating, effective September 23, 2011; right ankle sprain with achilles tendonitis associated with right knee DJD, at a 20 percent disability rating, effective July 20, 2014; residuals of right elbow fracture, at a 10 percent disability rating, effective July 18, 2001; tinnitus, at a 10 percent disability rating, effective April 20, 2009; left wrist associated with right knee DJD, at a 10 percent disability rating, effective September 23, 2011; left knee instability associated with left knee patella tendor tear with DJD, at a 10 percent disability rating, effective September 28, 2011; and for a scar, status post anterior cruciate ligament and meniscus repair of the bilateral knee and left wrist scar associated with right knee DJD, at a noncompensable disability rating, effective November 12, 2009.  See June 2017 Rating Codesheet.  The Veteran's combined disability rating, taking into account the bilateral factor, is 70 percent, effective September 23, 2011 to September 27, 2011; 80 percent, effective September 28, 2011 to December 26, 2012; 90 percent, effective December 27, 2012 to June 1, 2016; and 100 percent, effective June 2, 2016.  38 C.F.R. §§ 4.25, 4.26 (2017).  

While the Veteran meets the minimum percentage requirement of 38 C.F.R. § 4.16(a), the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Veteran asserts that his service-connected disabilities, specifically, PTSD and right knee disabilities, prevent him from securing or following any substantially gainful occupation.  See November 2014 VA 21-8940 Application for Increased Compensation Based on Unemployability (TDIU Application).  At the time of this TDIU application, he reported that the date his disability affected his full-time employment was in March 2013, but also reported that he had been working at Southeastern Community College since January 2012.  Id.  Immediately prior to working for Southeastern Community College, according to the Veteran, he worked as a case manager for a correctional institution from September 2008 to December 2011.  Id.  He also reported that the highest level of education he completed was two years of college, and that he had not had any education or training since he became too disabled to work.  Id.

In a November 2014 Statement in Support of Claim, the Veteran asserted that he had been employed for six years; his psychiatric symptoms were affecting his ability to work, citing as examples, symptoms of fears, tears, insecurity, anxiety, infidelity, and isolation; and that his job had become a burden.  He further expressed concerns that he had noticed that his job performance was lacking severely, and that he could lose his job if he does not change.  See November 2014 Statement in Support of Claim. 

In an April 2016 Statement in Support of Claim, the Veteran further clarified that he was still working for Southeastern Community College, at 40 hours a week.

In a June 2016 VA opinion, a VA physician opined that given that there is near bone on bone articulation, due to loss of cartilage in the medial and lateral compartments, the Veteran is likely to have functional impairment and difficulty performing physical employment activities that require prolonged standing or walking.  However, he also opined that there are likely no limitations in the ability to perform sedentary employment.

In another June 2016 VA examination opinion, however, a different VA physician opined that the functional impact of the Veteran's right knee condition creates moderate to severe impairment of performing sedentary activity of employment, and severe impairment in performing physical activities of employment.

Based on both June 2016 VA opinions, it appears that although the functional limitations of the Veteran's service-connected disabilities affect his ability to work to a great degree, he is not precluded from undertaking work in a sedentary environment.  Crucially, the most recent evidence also reflects that the Veteran is still currently employed, full-time, and moreso, has been continuously employed for the past 9 1/2 years.  

Thus, the preponderance of the evidence is against a finding that the Veteran is unemployable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).  As the Board, in no way, underscores the scope, magnitude and severity of the Veteran's service-connected disabilities, the impact and severity of his service-connected disabilities have already been taken into consideration and is adequately reflective of his 100 percent combined disability rating.


ORDER

For the period prior to June 2, 2016, entitlement to a rating in excess of 20 percent for right knee DJD is denied.

For the period beginning June 2, 2016, entitlement to a rating in excess of 40 percent for right knee DJD is denied.

Entitlement to a rating in excess of 20 percent for right knee instability is denied.

Entitlement to a TDIU is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


